Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
		The amendment filed 10/25/21 has been entered. Claims 32-33 and 39-41 have been amended. Claim 42 is new. Claims 32-33 and 36-42 are pending and under examination.
	
Claim Rejections Withdrawn
The rejection of claim(s) 32-33 and 39-41 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faure et al. WO 2010/130644 November 18, 2010 is withdrawn in view of the amendment to the claims.


New Claim Rejections Based on Amendment

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 32-33 and 39-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faure et al. WO2010/130641 cited previously.
Faure et al disclose a method of treating hard stools i.e. constipation in a pregnant woman wherein the composition comprises milk or whey which contain lactoferrin or a composition comprising lactoferrin (see page 4 lines 25- 31); and probiotic such as such as L. reuteri DSM 17938. See p. 22 claim 2 and claim 14-15. Faure et al disclose the composition of the invention comprises L. reuteri DSM 17938. See page 10 lines 28-34. See also p. 14 lines 13-16 and lines 33-34.
Faure et al disclose that during gestation adverse event such as malnutrition of the mother occurs. See page 3 lines 33-34 to page 4 lines 1-2. Thus, the pregnant woman with hard stool (constipation) is at risk of poor nutritional uptake.
As evidenced by the instant specification (e.g. table 1), Lactobacillus reuteri No. DSM 17938 inherently decreases migrating motor complex (MMC) frequency and MMC velocity in the jejunum and increases MMC frequency and MMC velocity in the colon and jejunum and also decreases mesenteric afferent nerve firing in both jejunum and colon, reduces jejunum motility and increases colon motility and will also increase the transit time of material through the jejunum and decrease transit time of material through the colon and decreasing pain signaling.
Thus, via the inherent properties of DSM17938, the administering step of Faure et al will  treat increased MMC frequency  (thus decreasing MMC frequency) and MMC velocity  (Thus decreasing MMC velocity) in the jejunum and decreased MMC frequency and MMC velocity in the colon of said pregnant woman diagnosed with 


Response to Applicant’s Arguments
Applicants argue that Faure ‘644 is directed to the administration of lactoferrin and discloses that a probiotic may also be administered in combination with the lactoferrin. Applicants state that lactoferrin was well-known in the art at the time of the first effective filing date of the present application to have antibacterial activity.
Applicants state that the review article by Orsi (cited IDS 1/27/21) states that lactoferrin is a known to exert broad spectrum primary defense activity against bacteria, fungi, protozoa and viruses and Embleton (cited IDS 1/27/21) also disclose multiple mechanisms by which lactoferrin acts as a bactericide and also the antibacterial effects of lactoferrin.
Applicants argue that administering lactoferrin in the same composition as a probiotic would kill or prevent proliferation of the probiotic and Faure et al does not teach a method for countering the effects of the lactoferrin on probiotic bacteria when they are in composition together and that Faure ‘644 lacks enablement for administering a composition comprising lactoferrin and a probiotic bacteria for any purpose that the bacteria be alive and able to proliferate. Applicants state that the suggestion of administering a composition comprising probiotic and lactoferrin for the purpose of having the probiotic bacteria proliferate and provide any positive effects 
Applicants arguments have been considered but is not found persuasive because the instant claims do not require that the DSM 17938 be alive and be able to proliferate.
In addition, Faure et al disclose administering milk which naturally contains lactoferrin. Faure et al also disclose administering lactoferrin compound with DSM 17938. It is has been shown in the prior art that lactoferrin can be administered with probiotics to achieve health benefits. The prior art has packaged lactoferrin and probiotics in the same composition as a supplement. West et al (Gut Microbes 3:3, 221-227; May/June 2012) disclose a commercial supplement GUTBALANCE comprising several different Lactobacillus together with bovine whey derived lactoferrin.  This combination increased fecal Lactobacillus paracasei. Kim et al (Biometals 17: 279-283, 2004) disclose the growth promoting effects of lactoferrin on probiotics Lactobacillus acidophilus and Bifidobacterium spp. 
In contrast, Orsi and Embleton does not disclose any effects of lactoferrin on probiotics or DSM17938 for that matter.
Thus, one of ordinary skill in the art as of the effective filing date would have known that combining lactoferrin and probiotic is not prohibitive. Most, importantly Faure et al disclose that the lactoferrin and probiotics can be present in the same lactoferrin containing compositions such as milk. Thus, with respect to combining lactoferrin and probiotic, Faure is “enabling” because it disclose lactoferrin or milk compositions that are supplemented with DSM17938.
Applicants’ argument that Faure et al disclose Lactobacillus ATCC 53103 which is disclosed as suggested to be combined with lactoferrin but treats and prevents diarrhea contrary to treatment of constipation and nothing in Faure ‘644 
This is because Faure et al “641 disclose that compositions of the invention for administering to pregnant women with hard stools may comprise at least one bacterial strains and that suitable bacterial strains include L. reuteri DSM 17938. Thus, Faure et al directs one of skill in the art to add DSM 17938 probiotic to composition comprising Lactoferrin or milk. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).

Applicants argue that Faure et al “644 fails to disclose treating a pregnant woman diagnosed with constipation by administering a probiotic to the pregnant woman diagnosed with constipation in the manner claimed. Applicants argue that to establish anticipation under 35 USC 102 based on inherency, the extrinsic evidence in this case must make clear that DSM 17938 was actually administered to a pregnant woman diagnosed with constipation and that the L. reuteri DSM 17938 was able to survive and proliferate and would be able to exert the effect as claimed herein and without such evidence there is no inherent property of decreasing MMC frequency and MMC velocity in the jejunum, increasing MMC frequency and MMC velocity in the colon and decreasing mesenteric afferent nerve firing in both jejunum and colon, thereby increasing transit time of material through the jejunum, resulting in increasing nutritional uptake in the jejunum and decreasing the transit time of material through the colon and decreasing pain signaling in an pregnant woman diagnosed with constipation and administered L. reuteri DSM 17938 as claimed herein.

  Faure et al “641 disclose that compositions of the invention may contain at least one probiotic such as DSM 17938 and that said compositions are administered to a pregnant woman with an identifiable symptom which is hard stools (constipation). The missing descriptive matter is present in Faure et al because the same DSM 17938 is administered to the same subject: the active method step of the instant claims recite “administering to the pregnant woman diagnosed with constipation a Lactobacillus reuteri bacterial strain, wherein the strain is L. reuteri DSM 17938, having been deposited under DSMZ accession No. DSM 17938. The DSM 17938 inherently possess the property of decreasing MMC frequency and MMC velocity in the jejunum, increasing MMC frequency and MMC velocity in the colon and decreasing mesenteric afferent nerve firing in both jejunum and colon, thereby increasing transit time of material through the jejunum, resulting in increasing nutritional uptake in the jejunum and decreasing the transit time of material through the colon and decreasing pain signaling as evidenced by examples of the instant specification testing the effect of DSM 17938 on motility and nerve firing in the jejunum and colon.
Thus, Applicants argument that extrinsic evidence must make it clear that L. reuteri DSM 17938 was actually administered  to an elderly subject and the bacteria in combination with the lactoferrin survived, proliferated and was then able to exert the effect as claimed herein is not persuasive. Proof of the efficacy is not required for the 
	In view of the above considerations, the rejection is maintained.
 


Status of the Claims
Claims 32-33 and 39-42 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645